Citation Nr: 1231977	
Decision Date: 09/17/12    Archive Date: 09/24/12	

DOCKET NO.  00-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the VARO in St. Petersburg, Florida, that denied entitlement to the benefit sought.  

The case was previously before the Board in September 2010 at which time service connection for cervical strain was denied on the basis that, while the Veteran received treatment in service for acute upper back pain, there was no demonstration of any residual chronic disability and there was no showing of any causal relationship between any current cervical disorder and the Veteran's active service.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2011, the Court vacated the aforementioned Board decision and granted a Joint Motion for Remand for further development.  The case was returned to the Board for appellate review.  In turn, the Board remanded the case for further development.  To the extent possible, the requested actions have been accomplished, and the case has been returned to the Board for appellate review.


FINDING OF FACT

Any current cervical disability is not related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, to include cervical strain, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159) amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  1) Veteran status; 2) the existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran has been informed of what evidence is required to substantiate his claim and has been apprised as to his and VA's respective duties for obtaining evidence in various letters dated over the several years of this appeal.  As recently as April 2012, he was asked to submit statements from any individuals who had knowledge of his claimed condition since his discharge from service in 1993.  He was also asked to complete a form providing information for each private physician or health-care provider who treated or consulted with him concerning the etiology of his cervical spine disorder so that VA could request information from those individuals.  No information from the Veteran has been received.

The VCAA also requires VA to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist contemplates that VA will help a claimant obtain records pertinent to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  A review of the record reveals the Veteran was accorded an examination by VA in 2009 and that examiner provided an opinion as to the etiology of the Veteran's cervical spine disability.  In May 2012, another VA physician reviewed the entire claims file and expressed an opinion as to whether a cervical spine disorder was at least as likely as not incurred in or caused by the Veteran's active service.

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is, therefore, ready to be considered on the merits.

Pertinent Legal Criteria

Service connection may be granted for disability which is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, where a Veteran served for ninety (90) days or more of active service during a period of war or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they are manifested to a degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or any presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires competent evidence of three things:  1) A current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing a second and/or third element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  1) That a condition was noted during service; 2) post service continuity of symptomatology; and 3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of the condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

A review of the service treatment records reflects that on one occasion in September 1991 and on another occasion in September 1992, the Veteran was evaluated for  complaint of upper back pain.  When he was seen in September 1991, the Veteran referred to two days of upper back pain due to lifting a heavy desk.  He was given a diagnosis of back strain.  At the time of the September 1992 visit, the Veteran again complained of recurring pain in the upper back area.  He stated he could not lift his left arm over his head.  He complained that the pain was a constant, steady, dull throb.  He added that it was very tender to touch.  He was given an assessment of muscle spasm.  

The remainder of the service treatment records is without reference to complaints or findings indicative of the presence of a cervical spine disorder.  At the time of separation examination in March 1993, the Veteran indicated that he was in excellent health.  He stated he was taking no medications.  Notation was made that he sustained a back spasm in January 1991 due to heavy lifting at work.  Notation was made that there was no spinous injury and no sequelae.  Clinical evaluation at that time revealed a normal spine.  

The post service medical records include the report of a visit to a walk-in clinic in August 1993 at which time the Veteran complained of upper back pain.  The overall assessment was for a resolving back strain.  

Private treatment reports in 1997 and 1998 refer to treatment and evaluation for inflammation and muscle spasms.  The Veteran stated that this treatment was for low back difficulties.  

Additional post service medical evidence includes the report of a VA spine examination in January 2001.  The Veteran stated that while in service he was lifting heavy weights, such as desks, and started getting sharp low back pain.  This had gotten progressively worse and involved right buttock radiation.  He stated that he also began experiencing neck pain and neck spasm about a year ago in addition to the back pain and back spasms.  However, there was no evidence of upper extremity radiculopathy, weakness, or neurological deficit.  Current cervical spine X-ray studies were described as unremarkable for his age.  No gross abnormality was seen.  The examiner referred to the heavy lifting in service as possibly having exacerbated the Veteran's mechanical low back pain.  The examiner commented that "episodes of strenuous activity can exacerbate the pain and bring on the symptoms.  It is likely that the current symptoms were exacerbated at the time of heavy lifting in his service in 1991-92."  Diagnoses were given of "mechanical low back pain and cervical pain."  

By Board decision dated in December 2001, service connection for a low back disorder was granted.  By rating decision dated in April 2002, a 10 percent rating was assigned for a low back disability, classified for rating purposes as lumbar disc disease with low back strain.  

Private medical records dated in August 2001 reveal the Veteran was seen for followup consultation for complaints of neck pain and low back pain.  Reference was made to magnetic resonance imaging done of the cervical spine.  It showed the spine was within normal limits.  No definite disc pathology was noted.  There was mild congenital cervical spinal stenosis.  Notation was also made of mild osteophyte formation at the level of the 3rd and 4th cervical vertebrae.  

Additional pertinent evidence includes the report of a VA rating examination accorded the Veteran in December 2009.  The claims file was reviewed by the examiner.  The Veteran stated that he sustained injury to the cervical spine when moving a heavy desk and he experienced a sudden onset of severe cervical spine pain.  He claimed that, since that time, he had had difficulty with constant neck pain.  Following examination he was given a diagnosis of mild degenerative disc disease and degenerative joint disease of the cervical spine.  The examiner opined that "the evidence does not support C-spine injury or condition in military.  Hence his separation examination is negative for any C-spine condition/findings.  While Veteran is SC for his lumbar spine, the mild DDD/DJD of his cervical spine is not related to his lumbar spine since many times degenerative changes occur in varying degrees and varying levels that are unrelated.  The Veteran's X-rays support mild degenerative changes of his cervical spine which has occurred as a result of natural progression and not related to his military service or other SC conditions."  

In May 2012 a VA physician reviewed the claims file for the purpose of expressing a medical opinion as to whether the claimed cervical spine disability was at least as likely as not incurred in or caused by the Veteran's active service.  The examiner stated that he reviewed the entire claims file.  He indicated that the Veteran's complaints, symptoms, and the like were "duly noted, respectfully contemplated, and carefully considered" in formulating his opinion.  He opined that the preponderance of the "objective evidence provided for review fails to demonstrate the Veteran's neck condition is due to, a result of, or was incurred during his active duty service."  As for reasoning, he stated that the service treatment records do not document a neck injury during service.  He added there was documentation of a back injury during service and the medical record documenting that injury showed that it was located below the left scapula.  The physician stated this area "is physically and anatomically separate from the neck."  He referred to the separation examination in March 1993 as being negative for any neck-related diagnosis.  He referred to cervical X-ray studies done in January 2001 that were interpreted as being within normal limits.  He also referred to the cervical X-ray studies done in December 2009 showing only minor degenerative changes.  He stated that the changes noted at the time of the 2009 examination were mild and nonspecific and could not be attributed to any specific event "without resorting to speculation."  

Based on the foregoing, the Board finds that the Veteran does not have a cervical spine disability that manifested in service or for years following service discharge.  There are two medical opinions of record as to the etiology of the Veteran's cervical spine disability and those opinions constitute competent, probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on history provided by a Veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the Veteran).

The Board acknowledges that the VA physician who reviewed the file and expressed an opinion with regard to etiology in May 2012 observed the changes noted on cervical spine X-ray in 2009 could not be attributed to any specific event "without resorting to speculation."  However, the Board finds this opinion does not run afoul of the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2009), in which the Court provided guidance as to when the Board can rely on an examiner's conclusion that an etiology opinion would be speculative.  Read in context, the VA physician specifically stated that the claimed cervical spine disorder was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  He later stated that the preponderance of the objective evidence provided for review failed to demonstrate the Veteran had a neck condition that was due to, a result of, or was incurred during his active military service.  He did not say he could not offer any opinion without resort to speculation and, thus, Jones is not for application.  Consequently, his review of the file is adequate and the opinion is probative in this regard.  The VA physician accurately reviewed the medical evidence of record.  Further, there is no contrary medical opinion of record. 

As to the Veteran's assertion that he has had neck pain ever since service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence of contemporaneous medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting sometimes a lay person will be competent to identify the condition when the condition is simple, for example, difficulty hearing or having a broken leg, and sometimes not, for example, a form of cancer); (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a factual determination.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) distinguishing between competency (a legal concept determining whether testimony may be heard and considered), and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran does not contend that he is relating an opinion by a physician.  He has not contended that he has any medical training himself.  Establishing the etiology of a cervical spine disability, particularly as here, many years removed from the time of the Veteran's active service, is not a simple matter that is capable of lay observation.  Moreover, in this case, the Veteran has given inconsistent accounts of the pertinent facts, and the Board is entitled to assume that this was done with the intent of manipulating the facts to suit his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self-interest may affect the credibility of testimony).  

The record shows that at the time of examination in 2001, the Veteran gave a history of only one year of having neck problems.  This would place the onset of his neck difficulties at a time many years following service discharge.  The Board notes that the history provided in 2001 to the medical provider has a higher probative value than his current allegations of continuity of symptomatology since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the claimant has a strong motive to tell the truth in order to receive proper care).  

The Veteran's statements with regard to his neck disability are, therefore, not credible.  The Board finds the weight of the evidence is against a nexus between current cervical spine disability, to include cervical strain, and the Veteran's active service.  

For the foregoing reasons, the preponderance of the evidence is against a claim of entitlement to service connection for a cervical spine disorder, to include cervical strain.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

With regard to the representative's contention that the 2009 examination was inadequate because the examiner did not comment on the Veteran's report of an inservice injury, the Board notes that the entire claims file, to include the service treatment records, was reviewed by the VA physician who expressed the opinion as to etiology in May 2012.  The physician specifically noted that the service treatment records did not document a neck injury having been sustained during service.  He acknowledged there was documentation of a back injury and the Board notes that service connection has been granted for a back disability.  The physician specifically referred to the location of the back injury.  He also referred to the location of the back injury in service as being below the left scapula, an area that he specifically noted was "physically and anatomically separate from the neck."  The Board finds this comment more than adequately addresses the concern of the Veteran's representative.  


ORDER

Service connection for a cervical spine disability, to include cervical strain, is denied.

	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


